118 F.3d 1577
New Jersey Automobile Insurance Plan, Pennsylvania AssignedRisk Plan, Indemnity Insurance Company of North Americav.Justin Sciarra, Sciarra Insurance Agency, Inc., Paul W.Hopkins, Hopkins & Associates, Inc., Philadelphia InsuranceExchange, Inc., Evans Delivery Company, Inc,m CenturyExpress, Ltd., Ste Express & Delivery Ltd., Albert L. Evans,Jr., Brennan Transportation Services, Inc., James J.Brennan, Jr., Tischler Express, Inc., Maper, Inc., LaSalle
NO. 96-5609
United States Court of Appeals,Third Circuit.
June 24, 1997
Appeal From:  D.N.J. ,No.9201369

1
Affirmed.